                                                                           ■FH ED
                                                                    U.S. OlSTRlct COURT
                      IN THE UNITED STATES DISTRICT COURT               AUGUSTA DiV.

                    FOR THE SOUTHERN DISTRICT OF GE0RGIAZB!8 NOV -2 PM 2- I ^
                                 DUBLIN DIVISION                   CLERK.
                                                                       SO.OIST.OF GA.
ABE B. HOLMES,

             Plaintiff,

      V.                                             CV 318-026


MR. HALLETT, Correctional Officer;
MR. MOSTLY, Correctional Officer; and
MR. BLAIR, Assistant Warden,

             Defendants.



                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES Plaintiffs claims against Defendant Blair for failure to state a claim, and

DISMISSES Defendant Blair from this case.


      SO ORDERED this             day of November, 2018, at Augusta, Georgia.




                                        UNITED STATES DISTRICT JUDGE
